846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie WESTER, Plaintiff-Appellant,v.Lt. CRUMPLER, Sgt. Moore, Charles Creecy, Danny Thompson,Defendants-Appellees.
No. 87-6641.
United States Court of Appeals, Fourth Circuit.
April 18, 1988.

Willie Wester, appellant pro se.
Lucien Capone, III, Assistant Attorney General, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Wester v. Crumpler, C/A No. 86-1189-CRT (E.D.N.C. Sept. 23, 1987).


2
AFFIRMED.



*
 To the extent that appellant alleges that he was deprived of his liberties because of a negligent investigation, this allegation, even if taken as true, fails to state a claim.   See Baker v. McCollan, 443 U.S. 137 (1979);  see also Daniels v. Williams, 474 U.S. 327 (1986)